The following was also submitted to the court :
The officer had a right to receive one dollar and twenty-five cents for the distrain and seven per cent., which on twelve dollars (the amount of rent due) would be ninety cents, provided the rent was paid within five days from the time the distrain was laid, and the cart hire, which is said to have been twenty-five cents. Making the amount, the bailiff (or constable) is entitled to receive, $14.40. The bailiff (or constable) is bound by law to give Hughes (the tenant) the account of said bailiff’ receipted, and a statement of all the proceedings.
The court ordered that Daniel McPherson be discharged from the office of constable unless he return to William Hughes $2.76, and pay the cost of this rule, on or before the 22d of September, 1842.